           Case 2:17-cr-00124-ABJ Document 108 Filed 06/29/20 Page 1 of 5



ERIC J. HEIMANN
Wyoming State Bar No. 6-4504
Assistant United States Attorney
District of Wyoming
P.O. Box 668
Cheyenne, WY 82001
(307) 772-2124
eric.heimann@usdoj.gov

                          IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF WYOMING

 UNITED STATES OF AMERICA,

                           Plaintiff,

          v.                                                   Case No. 17-CR-124-J

 GIBSON CONDIE,

                           Defendant.

               GOVERNMENT’S OPPOSITION TO SENTENCE REDUCTION

        Defendant Gibson Condie has filed another letter demanding a sentence reduction; this

time in the form of a reduction of his 3-year term of supervised release. Mot. to Reduce Sup. Rel.,

Doc. 107. The United States, by and through Assistant United States Attorney Eric Heimann,

opposes any reduction in the Defendant’s sentence.

                                          RELEVANT FACTS

        This court sentenced the Defendant to serve a 36-month custodial sentence and 3 years on

supervised release for healthcare fraud. On November 19, 2019, while he was incarcerated in a

federal prison camp, the Defendant filed a petition demanding programming credit and transfer to

home confinement under the First Step Act. (Doc. 102.) The government opposed the motion,

arguing that this court did not have authority to grant the credits or home confinement. (Doc. 103.)

This court agreed and dismissed the motion. (Doc. 104.)
            Case 2:17-cr-00124-ABJ Document 108 Filed 06/29/20 Page 2 of 5




       According to the Defendant, the Bureau of Prisons recently transferred him to home

confinement, where he will remain until September. Mot. to Reduce Sup. Rel. at 1. He will then

begin his supervised release.

                                            ARGUMENT

       The Defendant claims that he is entitled to a 33% sentence reduction under the First Step

Act because he turned 60 years of age two days before he was transferred to home confinement.

Id. at 1. By his math, his supervised release therefore should be reduced by two years. Id. He also

demands “eight months of programming credits which [were] denied by the BOP for

administrative reasons. Id. The Defendant is not entitled to any credits against, or reduction of, his

sentence.

       1. This court cannot change the Defendant’s sentence by reducing his term of
          supervised release at this time.

       This court imposed 3 years of supervised release as part of the Defendant’s sentence. Once

imposed, this court has no inherent authority to modify the Defendant’s sentence, including the

term of supervised release; rather, any modification must be authorized by statute or rule. E.g.,

United States v. Gay, 771 F.3d 681, 686 (10th Cir. 2014). The Defendant cites no authority that

would empower this court to reduce his term of supervised release other than the First Step Act.

       There are times when a district court can change the length of a defendant’s supervised

release. For example, a district court may “terminate a term of supervised release and discharge

the defendant released at any time after the expiration of one year of supervised release, pursuant

to the provisions of the Federal Rules of Criminal Procedure relating to the modification of

probation, if it is satisfied that such action is warranted by the conduct of the defendant released

and the interest of justice.” 18 U.S.C. § 3583(e)(1). Similarly, a court may “extend a term of

                                                  2
         Case 2:17-cr-00124-ABJ Document 108 Filed 06/29/20 Page 3 of 5




supervised release … and may modify, reduce, or enlarge the conditions of supervised release, at

any time prior to the expiration or termination of the term of supervised release” provided the court

follows the procedures outlined in the Federal Rules of Criminal Procedure. Id. at § 3583(e)(2).

Neither of these statutes, however, authorize a court to change the length of a defendant’s term of

supervised release before he is released from custody and serves at least one year on supervised

release. The government is not aware of any other statutes that would allow the court to give the

Defendant what he demands.

       2. The First Step Act does not authorize a reduction in the Defendant’s custodial
          sentence or term of supervised release because the Defendant turned 60 years of
          age.

       The Defendant claims that his sentence should be reduced 33% under the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194, (December 21, 2018), because he is now 60 years of

age. Mot. to Reduce Sup. Rel. at 1. He does not explain why the First Step Act reduces his sentence

by 33%, nor does he provide any citation to the relevant section or sections of the Act.

       The government believes the Defendant is referring to § 603 of the First Step Act, which

re-authorizes and amends “a pilot program to determine the effectiveness of removing eligible

elderly offenders and eligible terminally ill offenders from Bureau of Prisons facilities and placing

such offenders on home detention until the expiration of the prison term to which the offender was

sentenced.” 34 U.S.C. § 60541(g)(1)(A). Through this program, “the Attorney General may release

some or all eligible elderly offenders and eligible terminally ill offenders from Bureau of Prisons

facilities to home detention.” Id. § 60541(g)(1)(B). The First Step Act expands the definition of

eligible elderly offender for purposes of this pilot program in two ways. First, a prisoner becomes

eligible at age 60 rather than 65. Id. at § 60541(g)(5)(A)(i); Pub. L. No. 115-391, § 603(5)(A)(i),


                                                 3
         Case 2:17-cr-00124-ABJ Document 108 Filed 06/29/20 Page 4 of 5




132 Stat. 5194, 5238 (“striking ’65 years of age’ and inserting ’60 years of age’”). Second, a

prisoner becomes eligible after serving 2/3 of his term of imprisonment rather than 75 percent. 34

U.S.C. § 60541(g)(5)(A)(i); Pub. L. No. 115-391, § 603(5)(A)(i), 132 Stat. 5194, 5238 (“striking

’75 percent’ and inserting ’2/3’”).

       None of this helps the Defendant. First, the program allows for certain defendants to be

placed on home confinement. The Defendant is already on home confinement so there is nothing

more he can get. Second, the pilot program does not authorize a sentence reduction or allow for an

undischarged term of supervised release to be reduced. It just allows for a part of the custodial

sentence to be served in home confinement.

       3. This court cannot grant the Defendant programming credits.

       Finally, the Defendant asks for eight months’ worth of programming credits he claims he

is entitled to but BOP denied for administrative reasons. He requested these same credits in his

previous request for a sentence reduction (Doc. 102 at 3-4) and this court held that it could not

grant those credits (Doc. 104). The government explained the reasons why in its opposition to the

Defendant’s first request (Doc. 103), which we incorporate herein by reference but do not repeat.

The Defendant offers no explanation of what has changed since this court denied his first request

for these credits. The answer, of course, is that nothing material has changed. His renewed request

for programming credits must be denied for the same reasons as his first request.

                                          CONCLUSION

       As before, the Defendant demands benefits to which he is not entitled and a sentence

reduction that this court cannot grant. The Defendant’s petition should be—and must be—denied.




                                                4
         Case 2:17-cr-00124-ABJ Document 108 Filed 06/29/20 Page 5 of 5




       Respectfully submitted this 29th day of June, 2020.



                                                 MARK A. KLAASSEN
                                                 United States Attorney

                                       By:         /s/Eric J. Heimann
                                                 ERIC J. HEIMANN
                                                 Assistant United States Attorney



                                 CERTIFICATE OF SERVICE

       This is to certify that on this 29th day of June, 2020, I served true and correct copies of the

foregoing motion upon counsel of record via CM/ECF, and upon Defendant Gibson Condie via

certified U.S. Mail to the following address.

       Gibson Condie
       1054 Vali Road
       Powell, WY 82435


                                                       /s/ Vicki Powell
                                                United States Attorney’s Office




                                                   5
